Case: 1:16-cv-00611 Document #: 120-12 Filed: 07/26/19 Page 1 of 5 PageID #:2934




                      (;+,%,7
Case: 1:16-cv-00611 Document #: 120-12 Filed: 07/26/19 Page 2 of 5 PageID #:2934




                                                                            000679PELCO
Case: 1:16-cv-00611 Document #: 120-12 Filed: 07/26/19 Page 3 of 5 PageID #:2934




                                                                            000680PELCO
Case: 1:16-cv-00611 Document #: 120-12 Filed: 07/26/19 Page 4 of 5 PageID #:2934




                                                                            000681PELCO
                                                                                   000682PELCO
Case: 1:16-cv-00611 Document #: 120-12 Filed: 07/26/19 Page 5 of 5 PageID #:2934
